944 F.2d 199
UNITED STATES of America, Plaintiff-Appellee,v.Gene Ellis WILLIAMS, a/k/a Glenn, Defendant-Appellant.
No. 91-6758.
United States Court of Appeals,Fourth Circuit.
Sept. 11, 1991.

Prior Report:  4 Cir. 934 F.2d 320.
ORDER
Upon reconsideration of appellant's petition for rehearing, supplemental petition for rehearing, and suggestion for rehearing in banc, and upon consideration of appellee's response, the panel is of the opinion that the supplemental petition should be granted insofar as it challenges the imposition of multiple convictions and sentences under 21 U.S.C. §§ 846 and 848.
IT IS THEREFORE ORDERED that the conviction and sentence imposed on count one charging conspiracy under 21 U.S.C. § 846 is vacated.


1
IT IS FURTHER ORDERED that the petition for rehearing and supplemental petition for rehearing are otherwise denied.   No member of this Court or the panel has requested a poll on the suggestion for rehearing in banc, and it also is denied.